El Juez Asociado Señor Wolf,
emitió la opinión del tribunal. En 20 de junio de 1933 el peticionario, Salvador Suau, adquirió cierta finca urbana- radicada en el barrio de San-turce. Este inmueble perteneció primero a don Juan Bar-bosa. Lar a y más tarde a don Luis Wolff. En la fecha en que fue adquirida la finca por el peticionario Sr. Suau, los anteriores dueños de la misma debían $165.56 al Municipio de San Juan por concepto de agua suministrada por el acue-*770ducto de esta ciudad. Para suministrar agua a esta casa, exigió la Junta de Administración del acueducto al Sr. Suau que satisficiese la suma que los anteriores dueños debían por el concepto indicado. Finalmente la Junta accedió a su-ministrar el agua previa prestación de una fianza que debía prestar el Sr. Suau para garantizar el pago de la suma adeu-dada. Se concedió al peticionario un plazo de veinte días para el pago de dicfia cantidad, amonestándole con suspen-derle el servicio si no saldaba la deuda dentro del término -estipulado.
El Sr. Suau pidió la revisión y anulación de los acuerdos •de dicbo organismo en una solicitud dirigida contra la capital -de Puerto Rico y la Junta administrativa del acueducto, •compuesta de los Sres. Jesús Benitez Castaño, Bolívar Pagan y J. E. Colom, siendo el primero administrador de la capital. Alegó el peticionario que tenía derecho a utilizar el recurso de certiorari de acuerdo con el artículo 46 de la Ley núm. 99 de 15 de mayo de 1931 (Leyes de 1931, pág. 627).
La corte inferior expidió el auto solicitado y luego de oír a las partes dictó sentencia anulando los acuerdos adop-tados por la Junta Administrativa del acueducto.
De esta sentencia apelaron los demandados alegando en primer término que la corte inferior incurrió en error al aplicar a este caso el artículo 46 de la Ley núm. 99 anteriormente citado, transcribiéndolo como lo fiaremos más tarde.
Se arguye que la Ley núm. 99 de 1931 en ninguno de sus artículos fia creado la entidad llamada Junta Administrativa del Acueducto y que en el presente recurso no se demanda a ninguna de las personas expresamente mencionadas en el citado artículo 46, sino a la Capital de Puerto Rico y a la Junta Administrativa del acueducto.
Creemos que la petición en este caso fué debidamente instada y que la corte inferior adquirió jurisdicción de la persona o personas necesarias a ser demandadas.
*771Los artículos 1, 2, 3 y 4 de la Ley man. 99 de 1931 dis-ponen :
“Artículo 1. — El Municipio de San Juan, de Puerto Rico, tal como se encuentra constituido por la legislación vigente, queda por la presente abolido. En su lugar se crea una corporación política y jurídica de gobierno local, con los mismos límites territoriales que pertenecen en la actualidad al Municipio de San Juan.
“Artículo 2.- — La palabra ‘Capital’ aplicada en el texto de esta Ley, se referirá a la corporación política y jurídica que se crea de acuerdo con el artículo anterior.
“Artículo 3. — Los habitantes de la capital por la presente, y desde la fecha de la vigencia de esta Ley, quedan constituidos en una corporación política y jurídica que llevará el nombre de ‘Capital de Puerto Rico’, y como tal corporación jurídica y política tendrá personalidad perpetua, y disfrutará de todos los derechos, facultades y privilegios y cumplirá todas aquellas obligaciones que actualmente de acuerdo con la legislación vigente tiene el Municipio de San Juan, Puerto Rico, todo lo cual disfrutará y ejercerá la capital de acuerdo con las limitaciones y poderes provistos en la pre-sente Ley; Disponiéndose, que la capital quedará subrogada, a to-dos los efectos, en los derechos, acciones y obligaciones del Municipio de San Juan.
“Artículo 4. — La capital de Puerto Rico o ciudad de San Juan como tal corporación política y jurídica, tendrá facultades para (a) adoptar y usar el sello oficial; (b) demandar y ser demandada en las cortes de justicia; (c) reclamar el cumplimiento de acciones de derecho, defenderse debidamente, y ejercer toda clase de proce-dimientos judiciales; (d) adquirir, mediante los trámites reconocidos en derecho, toda clase de bienes muebles e inmuebles, por compra, permuta, donación, legado, expropiación forzosa, en virtud de pro-cedimientos judiciales o por cualquier otro medio sancionado por la ley; (e) disfrutar el dominio, la posesión y administración de bienes muebles e inmuebles, por los medios sancionados por la ley; (/) enajenar, gravar, arrendar, y ceder el uso de cualquier propiedad suya, de acuerdo con las disposiciones sancionadas por la ley; y (á) ejercer todas aquellas facultades expresadas en la presente ley.’’
Por tanto, es evidente que el Municipio de San Juan, conocido como la Capital de Puerto Rico, es una corporación municipal con los mismos poderes que cualquiera otra cor-poración municipal y con la capacidad para demandar y ser *772demandada tenida por cualquiera otra corporación de esa naturaleza. ' El funcionario a ser notificado para dar a la corte jurisdicción envuelve cuestión distinta.
En general, un municipio es responsable de los actos debidamente autorizados de sus agentes o subordinados. En su consecuencia la Capital de Puerto Eico era responsable de lo que sus agentes “Junta Administrativa del Acueducto” hicieron o realizaron. No se sostiene que Jesús Benitez Castaño, Bolivar Pagan, y J. E. Colom, que nominalmente constituían la Junta Administrativa del Acueducto, no fue-ran una junta interna del municipio con ciertos deberes im-puéstosles por dicho municipio. Esta junta intema en nuestra opinión no era una entidad legal capaz de ser de-mandada como tal, sino que era un conjunto de individuos. Pueden hallarse analogías en sociedades, sucesiones y aso-ciaciones voluntarias.
De igual modo la Junta Administrativa no era una enti-dad legal capaz de ser demandada por los actos que propia-mente corresponden a la capital. Esta última junta es similar a una legislatura o asamblea, conforme se provee en la sección 11 de la Ley núm. 99, supra.
Creemos por tanto que el demandante cometió un error al tratar de demandar a cualquiera de estas juntas. Sin embargo, no se presentó objeción alguna a la petición por este motivo. Por ende, si la Capital de Puerto Eico fue debidamente traída ante la Corte de Distrito de San Jtian, la tentativa de demandar a cualesquiera otras personas puede considerarse como superfina.
 Ahora bien, antes de aprobarse esta Ley de 1931, supra, el derecho de los ciudadanos a obtener indemnización fue definido por otras leyes de la Legislatura de Puerto Eico y en ellas no se concedió el remedio de revisar por certiorari los actos específicos de que se quejan en este caso. (Véase a este respecto Wys v. Junta de Subastas del Concejo, etc., 30 D.P.R. 83). Por tanto, a menos que la sección 46 de la *773Ley núm. 99 otorgara al peticionario el derecho a instituir un certiorari, ese remedio específico no procedía.
Entramos entonces a considerar el artículo 46 de la Ley núm. 99 en que se fundan ambas partes. Este lee así:
“Artículo 46. — La Corte de Distrito de San Juan tendrá juris-dicción a instancia de parte perjudicada:
“(a) Para revisar o anular cualquier acto legislativo o adminis-trativo de la Junta de Comisionados, de la Junta Administrativa o de cualquier funcionario de la capital que lesione derechos consti-tucionales de los querellantes o sea contrario a la Ley Orgánica y a las leyes de Fúerto Rico, mediante certiorari;
. “(ó) Para suspender, mediante injunction, la ejecución de cual-quier ordenanza, acuerdo, resolución u orden de la Junta de Comi-sionados, de la Junta Administrativa y cualquier funcionario de la Capital que lesione derechos garantizados por la Ley Orgánica o por las leyes insulares;
“ (c) Para compeler mediante auto de mandamus, al cumpli-miento de deberes ministeriales por los funcionarios de la capital;
“ (d) Para conceder, mediante juicio ordinario, compensación de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios de la capital por malicia, negligencia o ignorancia in-excusables. ’ ’
El apelante o los apelantes, según sea el caso, sostienen que los demandados no eran ninguna de las personas espe-cificadas en dicho artículo. Empero el inciso (a) supra con-fiere a las cortes el derecho a revisar los actos de cualquier funcionario de la capital, de la Junta de Comisionados o de la Junta Administrativa. Resolvemos que las personas que constituyen la “Junta Administrativa del Acueducto” eran funcionarios de la capital. Sin embargo, si no lo eran, los actos por ellos realizados lo fueron como agentes de la Junta de Comisionados o de la Junta Administrativa; en otras palabras, como funcionarios o agentes de la Capital de Puerto Rico.
Licha sección no define las personas que deben o pueden ser demandadas sino que meramente expone a la Capital de Puerto Rico a ser demandada por cualquiera de los actos *774mencionados en los párrafos en ella especificados. Otorgó al peticionario o a otros nn derecho sustantivo y un reme-dio especial mediante certiorari bajo el inciso (a). 'La ma-nera de llevar a un municipio a los tribunales existe entonces al igual que en cualquier otro caso en que un municipio es responsable bajo la ley.
La Capital de Puerto Pico fue debidamente designada como demandada en la petición o demanda aquí presentada. El auto fué notificado a Jesús Benitez Castaño como Admi-nistrador de la ciudad y como Presidente de la Junta Admi-nistrativa. Hay más.
' Luego de. notificado este auto, el Sr. Juan "Víalldejuli Ro-dríguez archivó una contestación a nombre de los deman-dados, de los cuales la Capital de Puerto Rico era uno. Esta era una comparecencia — de ser una comparecencia ne-cesaria — ’totalmente suficiente para llevar a la Capital de Puerto Rico ante la Corte de Distrito de San Juan. El de-mandado responsable, la Capital de Puerto Rico, dejó de hacer en la corte inferior objeción alguna por indebida acu-mulación de partes en la causa y no planteó la cuestión de que la corte no tiene jurisdicción sobre dicho municipio. Solamente se defendió sobre los méritos de la contención del peticionario. Estando todas las partes ante la corte, bien por haber sido debidamente notificadas o por comparecen-cia voluntaria, la Corte de Distrito de San Juan tenía ju-risdicción para determinar las cuestiones planteadas por el peticionario.
En-la teoría de que la Junta Administrativa del Acue-ducto era una entidad y de que podía ser demandada como tal, ella de igual modo se hallaba enteramente dentro de la jurisdicción de la corte de distrito.
En lo que al segundo error señalado por la apelante se refiere, cuanto necesitamos ’decir es que la interpretación dada a la ordenanza por la Junta Administrativa del Acueducto tomó la forma de una orden que amenazó menoscabar los derechos del peticionario. Esta violación inminente de *775derechos colocó al peticionario claramente dentro de las dis-posiciones del inciso' (a) del artículo 46, supla. A este res-pecto la corte inferior dijo:
“La ordenanza es perfectamente válida y razonable. Lo que no es razonable ni correcto es la interpretación qne en .este caso le ha dado la Junta de Administración del Acnedncto. Como mny bien dice la Sección transcrita, una vez aprobada por el ALcalde la soli-citud de suministro de agua, se crea un contrato entre el solicitante y el Municipio de San Juan, quedando entendido que el dueño de la propiedad es el responsable al Municipio del agua que se consuma en su propiedad; pero esto no quiere decir que un dueño posterior que no fué parte en dicho contrato deba ser responsable del agua consumida por dueños anteriores. De dar tal interpretación a la ordenanza, tendríamos que declararla ilegal, porque en Puerto Rico no existe ningún precepto creando un gravamen (lien) a favor de los municipios o compañías suministradoras de agua sobre los in-muebles por el agua suministrada a los- mismos. Véase al efecto el caso de Truner v. Revere Water Co., 171 Mass. 329, 40 L. R. A. 657, donde se sostiene que para poder constituir un gravamen a favor del municipio o de la compañía suministradora de agua es necesario que así se autorice por una ley y que un mero reglamento de la com-pañía suministradora del agua no es suficiente. '
“Véase también el caso de City of Covington v. Ratterman, 17 L. R. A. (N. S.) 923.
“No existiendo en Puerto Rico ninguna ley estableciendo un gravamen (lien) a favor de los municipios o compañías suministradoras de agua por el agua suministrada a los inmuebles, carece de facul-tades la Junta de Administración del Acueducto para exigir al pe-ticionario que pague el agua consumida por anteriores dueños como condición precedente para darle servicio, y siendo por consiguiente ilegales los acuerdos objeto de este recurso, procede en este caso una sentencia declarándolos nulos y sin ningún valor ni efecto legal.”
Nada tenemos que agregar a ese razonamiento.
Tampoco estamos convencidos de que el remedio sugerido por la apelante de acudir a la Comisión de Servicio Público afectaría en forma alguna el derecho o la libertad del peti-cionario de - aprovecharse del remedio especial concedídole por la ley aquí envuelta.
*776El último error se refiere a la apreciación de los Reclios alegados en la petición. Nada hallamos en ella que sea con-tradictorio o inconsistente con la opinión de la corte senten-ciadora.

Debe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro no intervino.